DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowability / Allowable Subject Matter
1. 	Claims 1-14 are allowed. 

2.	The following is an examiner's statement of reasons for allowance:
 
3. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
the magnetic detection unit has a sensitivity direction in the second direction and is positioned in a core gap sandwiched between the vicinity of an end portion of the second core section and the vicinity of an end portion of the third core section in the third direction, and 
the magnetic shield includes a plate-shaped shield portion positioned to overlap the core gap when viewed along the third direction.

4.	Claims 2-14 are allowed due to the fact that they further limit and depend on claim 1.

5.	The prior art of record does not anticipate the limitations of the independent claims.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims. In other words, it will further require substantial structural modification of the components that will also require substantial modification of the measurements to achieve the features of the allowable subject matter.

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Akieda (Patent No.: US 9,217,760) teaches “A current sensor includes: a lower housing; a lower magnetic core that is housed in the lower housing, and includes a first gap on which a first hall element for detection of a magnetic field is arrangeable; a central housing that detachably engages with the lower housing, and houses the lower magnetic core along with the lower housing; an upper magnetic core that is arranged on the central housing, and forms a ring structure for surrounding a conductor along with the lower magnetic core; and an upper housing that detachably engages with the central housing, and houses the upper magnetic core along with the central housing” (Abstract).
b)	FUKUHARA (Pub. No.: US 2018/0321281) teaches “A current sensor includes: a magnetic core member configured to generate magnetic flux corresponding to current flowing through the conducting member; a magnetic sensor configured to output a signal corresponding to a magnetic flux density of the gap portion of the magnetic core member; a magnetic shield member including a shield main body that surrounds external sides of a core main body of the magnetic core member, the shield main body being operable to shield magnetism between an interior and an exterior of the shield main body; and a sensor housing member internally housing the magnetic core member, the magnetic sensor, and the magnetic shield member” (Abstract).
c)	SEI (Pub. No.: US 2018/0321283) teaches “A current sensor includes: a magnetic core member including a core main body obtained by forming a slit-shaped gap portion along a tube axis direction in a tube that surrounds a conductive member, which is an object to be energized, on an inner side with a clearance, the magnetic core member being configured to generate a magnetic flux corresponding to a current flowing through the conductive member; a magnetic sensor configured to output a signal corresponding to magnetic flux density in the gap portion; and a magnetic shield member including a shield main body that surrounds the core main body from an outer side of the core main body with a clearance, the magnetic shield member being configured to block magnetism between inside and outside of the shield main body by the shield main body” (Abstract).
d)	OKUYAMA (Pub. No.: US 2017/0285075) teaches “A current sensor includes a busbar carrying an electric current to be measured, a magnetic sensing element for detecting intensity of a magnetic field generated by the current flowing through the busbar, and a pair of shield plates that include a magnetic material and are arranged to sandwich the busbar in a thickness direction of the bus bar. The bus bar includes a through-hole penetrating therethrough and current paths formed on both sides of the through-hole, the magnetic sensing element is arranged at a position overlapping the through-hole in the thickness direction of the busbar” (Abstract).
e)	YOKOTA (Pub. No.: US 2017/0336443) teaches “a ring-shaped magnetic core that forms a closed magnetic circuit that encloses a measured electrical path, a magneto-electric converter that detects magnetic flux inside the magnetic core and outputs an electrical signal with an amplitude in keeping with a quantity of the magnetic flux, a coil that is formed on the magnetic core and is supplied with a negative feedback current generated based on the electrical signal, and an internal shield member disposed at least in a vicinity of the magneto-electric converter and the coil. A first gap that increases a magnetoresistance of a closed magnetic circuit, which is a closed magnetic circuit for leakage flux that leaks from the magnetic core and includes the internal shield member, a part of the magnetic core where the coil is formed, and the magneto-electric converter, is formed in the internal shield member” (Abstract).




	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867